20-514-cr
U.S. v. Riley

                            UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 7th day of May, two thousand twenty-one.

PRESENT:        JOSÉ A. CABRANES,
                REENA RAGGI,
                SUSAN L. CARNEY,
                             Circuit Judges.


UNITED STATES OF AMERICA,

                       Appellee,                         20-514-cr

                       v.

JOEL C. RILEY

                       Defendant-Appellant.



FOR DEFENDANT-APPELLANT:                             TRACY HAYES, Assistant Federal
                                                     Defender for Terence S. Ward, Federal
                                                     Defender for the District of Connecticut,
                                                     New Haven, CT.

FOR APPELLEE:                                        NEERAJ N. PATEL, Sandra S. Glover (on
                                                     the brief), Assistant United States
                                                     Attorneys, for John H. Durham, United
                                                     States Attorney for the District of
                                                     Connecticut, New Haven, CT.

                                               1
        Appeal from a January 28, 2020 judgment of sentence of the United States District Court for
the District of Connecticut (Alvin W. Thompson, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Defendant-Appellant Joel C. Riley challenges a 24-month sentence of imprisonment
imposed by the District Court after Riley pleaded guilty to one count of bankruptcy fraud in
violation of 18 U.S.C. § 157. Riley is currently serving his sentence. We assume the parties’
familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

         Riley contends that the District Court committed procedural error by basing his sentence on
the clearly erroneous factual suppositions (1) that Riley was not a “typical first-time offender”;
(2) that Riley should be characterized as a “financial predator”; and (3) that there was no causal
connection between Riley’s mental health and his criminal conduct.

        We hold that the District Court committed no procedural error. The District Court
recognized that Riley had no prior criminal convictions but also (appropriately) considered Riley’s
undisputed and significant history of uncharged fraud in determining his sentence. The same
undisputed history of fraud was sufficient to justify the District Court’s characterization of Riley as a
“financial predator.” 1 Finally, the District Court reasonably declined to find a causal connection
between Riley’s asserted mental health problems and his history of criminal conduct. In making this
determination, the District Court appropriately discounted the opinion submitted by Riley’s former
psychotherapist Donald Hiebel, since Dr. Hiebel did not clearly evince awareness of Riley’s full
history of fraudulent acts, let alone demonstrate that he considered that full history in his analysis.

        Riley also argues that a prison sentence of 24 months is substantively unreasonable,
principally because (1) the District Court failed to consider alternatives to imprisonment; (2) the
sentence is comparable to a four-year term of imprisonment when considered in combination with
the approximately two years of pretrial release, during which Riley faced extreme anxiety and was
forced to put his life “on hold”; (3) the sentence was, on an accurate reading of the record, greater



    1
      Riley appears to argue that his motives were too prosocial for him to be considered a “financial
predator.” He insists that he committed his crimes not to indulge himself but to maintain the
lifestyle of his family—which included some victims of his fraud—whose desires he lacked the
psychological strength to refuse. Whether or not the term “financial predator” is perfectly apt, the
record supports the District Court’s basic judgment: Riley was a longtime, habitual fraudster.

                                                    2
than necessary for specific deterrence or other goals of sentencing policy; and (4) atypically, one of
the victims of Riley’s criminal conduct (Riley’s ex-wife) asked the Court to impose no jail time.

        Riley’s substantive challenges to the sentence fail. While the District Court did not explicitly
discuss alternatives to imprisonment, the record shows that it was mindful of its statutory duty
under 18 U.S.C. § 3553(a) to consider “the kinds of sentences available,” 2 and “this Court presumes
that the sentencing judge has considered all relevant . . . factors and arguments unless the record
suggests otherwise.” 3 As Riley admits, a prison term of 24 months was at the bottom of the range
indicated by the advisory United States Sentencing Guidelines; this fact in itself strongly suggests
that the sentence was not unreasonably long. 4 The record shows that Riley did not put his life “on
hold” during pretrial release, but continued major life activities, including gainful employment.
Moreover, as the government argues, Riley himself caused most of the delay in the criminal
proceedings by repeatedly moving for continuances.

        We also agree with the District Court that the sentence was not longer than necessary
(particularly in view of the policy goals of specific deterrence and just punishment) given Riley’s long
history of fraud, the elaborateness of the criminal scheme for which he was convicted, and his grave
misconduct in committing a fraud on the Bankruptcy Court of the District of Connecticut.
Although Riley’s ex-wife requested no jail time, she did so not, contrary to Riley’s suggestion on
appeal, based on Riley’s good character, but to avoid serious economic and emotional harms to
herself and her children. Such harms to third parties commonly result from imprisonment of
convicted persons, and Riley fails to show that his circumstances are exceptional.

                                              CONCLUSION

        We have considered all Riley’s arguments on appeal and find them to be without merit. For
the foregoing reasons, we AFFIRM the January 28, 2020 judgment of sentence of the District
Court.
                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




    2
        See Joint Appendix 136 (Transcript of January 23, 2020 Sentencing Hearing).
    3
        United States v. Rosa, 957 F.3d 113, 118 (2d Cir. 2020).
    4
     See Rita v. United States, 551 U.S. 338, 347 (2007) (“[A] court of appeals may apply a
presumption of reasonableness to a district court sentence that reflects a proper application of the
Sentencing Guidelines.”).

                                                       3